DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/03/2020 and 03/28/2022 were considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 570 mentioned in ¶ [0083].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to because Figures 4-7 are difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
 Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1, line 8: “receiving by a processing device at least” should be “receiving, by a processing device, at least”;
Claim 1, line 18: “exceeded wherein” should be “exceeded, wherein”;
Claim 2, line 5: “(EMG)” should be “(EGM)”;
Claims 2-8, lines 1: “A method” should be “The method”
Claim 5, line 2: “according to any one of claims 2” should be “according to claim 2”;
Claim 10, line 4: “the at least two of the sensors pressure or force sensors” should be “ the at least two pressure or force sensors”; 
Claims 10-12, lines 1: “A system” should be “The system”; 
Claim 13, line 14: “exceeded wherein” should be “exceeded, wherein”; and 
Claims 14-16, lines 1: “A training aid” should be “The training aid”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Alert module” in claims 9 and 13 because it uses a generic placeholder (i.e., module) that is coupled with functional language (i.e., “to alert the subject…”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
“Alert module” is being interpreted to correspond to a laptop, a smart phone, or smart watch as described in ¶ [0053] of the Applicant’s specification, and equivalents thereof.
“Portable telecommunications device” because it uses a generic placeholder (i.e., device) that is coupled with functional language (i.e., “telecommunications” which is an equivalent of “configured for telecommunications”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
“Portable telecommunications device” is being interpreted to correspond to a laptop, a smart phone, or a smart watch as described in ¶¶ [0051], [0053] of the Applicant’s specification, and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “muscle activity” in lines 1 and 4. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in line 4 will be interpreted to be “the muscle activity”. Claims 9 and 13 recite similarly unclear recitations, so claims 9 and 13 are rejected on similar grounds. 
	Claim 1 recites “soft tissue loading levels” in lines 4-5 and 10-11. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in lines 10-11 will be interpreted to be “measured soft tissue loading levels”. Claims 9 and 13 recite similarly unclear recitations, so claims 9 and 13 are rejected on similar grounds.
	Claim 1 recites “the muscle activity and soft tissue loading levels” in lines 12-13. It is unclear whether this recitation refers to the recitation of “muscle activity and soft tissue loading levels” in lines 4-5, “measured muscle activity and soft tissue loading levels” in line 10, or “calibrated muscle activity and soft tissue loading levels” in lines 13-14. For the purposes of examination, the recitation in lines 12-13 will be interpreted to be “the measured muscle activity and the measured soft tissue loading levels” such that it refers to the recitation in line 10. Claims 8, 9 and 13 recite similarly unclear recitations, so claims 8, 9 and 13 are rejected on similar grounds. With regards to claim 8, the Examiner suggests  amending the recitation of “the muscle activity” in line 3 to be “the measured muscle activity”, “the soft tissue loading levels” in line 3 to be “the measured soft tissue loading levels”, “calibrated muscle activity” in line 3 to be “the calibrated muscle activity”, “a threshold level of muscle activity” in lines 4-5 to be “the threshold level of muscle activity”.
	Claim 1 recites “calibrated muscle activity and soft tissue loading levels” in lines 13-14 and 16-17. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in line 4 will be interpreted to be “the calibrated muscle activity and soft tissue loading levels”. Claims 9 and 13 recite similarly unclear recitations, so claims 9 and 13 are rejected on similar grounds.
	Claim 1 recites “at least one sensor is configured to measure a flexion angle of the joint proximal to the body segment of interest” in lines 24-25 and “at least one sensor configured to measure a joint angle of a joint proximal to the body segment of interest” in lines 22-23. It is unclear if these recitations refer to the same sensor or different sensors. For the purposes of examination, the recitations will be interpreted to refer to the same sensor. The Examiner suggests deleting the recitation in lines 24-25 and amending the recitation in lines 22-23 to be “at least one sensor configured to measure a flexion angle of a joint proximal to the body segment of interest”. Claims 9 and 13 recite similarly unclear recitations, so claims 9 and 13 are rejected on similar grounds.
	Claim 1 recites “the soft tissue loading levels” in lines 25-26. Claim 1 recites the “soft tissue loading levels” in lines 4-5, 10, and 13-14. It is unclear whether the recitation in lines 25-26 refers to the recitations in lines 4-5, 10, or 13-14. For the purposes of examination, the recitation in lines 25-26 will be interpreted to be “the measured soft tissue loading levels”. Claims 9 and 13 recite similarly unclear recitations, so claims 9 and 13 are rejected on similar grounds.
	Claim 1 recites “determining whether a threshold level of muscle activity and/or soft tissue loading is being exceeded is based on the muscle activity and tissue loading levels exceeding one or more of a calibrated muscle activity and tissue loading levels for the subject” in lines 29-32 and similar limitations in lines 15-18. These recitations are  unclear because it is unclear whether the calibrated muscle activity and tissue loading level are the same as, different from, or related to the threshold level of muscle activity and/or soft tissue loading. In light of ¶¶ [0035]-[0036], the alert is given when the calibrated levels are exceeded. Therefore, it appears that the calibrated levels and the threshold levels are the same. However, the claim appears to indicate that there are two different comparison steps, one using the threshold level and another using the calibration levels. Such conflicting recitations creates confusion as to whether there are one or two comparison steps. The Examiner suggests amending the claim such that the alert is given if the comparison of the muscle activity and soft tissue loading levels against the calibrated muscle activity and soft tissue loading levels indicates that the calibrated muscle activity and soft tissue loading levels are exceeded. Claims 9 and 13 recite similarly unclear recitations, so claims 9 and 13 are rejected on similar grounds.
	Claims 2-8 are rejected by virtue of their dependence from claim 1. Claims 10-12 re rejected by virtue of their dependence from claim 9. Claims 14-16 re rejected by virtue of their dependence from claim 13.
	Claim 3 recites “an angle of the anterior cruciate ligament” in line 9. Claim 3 recites the same limitation in line 6. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in line 9 will be interpreted to be “the angle of the anterior cruciate ligament”.
	Claim 5 recites “CC” in line 6, but it is unclear what the term corresponds to. For the purposes of examination, the recitation of “simultaneous contraction of agonist and antagonist muscles from a differential of muscle forces” will be read as “simultaneous contraction of agonist and antagonist muscles from a differential of muscle forces (CC)”.
	Claim 5 recites “sensed electrical signals” in line 8. Claim 1 recites “electrical signals” in lines 9-10 and “electrical signals received from the at least two pressure or force sensors” in lines 26-27. It is unclear whether these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in claim 5 will be interpreted to be “the electrical signals received from the at least two pressure or force sensors”.
	Claim 6 recites “building a baseline profile for the subject against which muscle activity and soft tissue loading levels measured during the program of exercise will be compared” in lines 6-8. Claim 1 recites “comparing the muscle activity and soft tissue loading levels against calibrated muscle activity and soft tissue loading levels for the subject” in lines 12-14. It is unclear whether the comparison of the baseline profile with the levels as described in claim 6 is the same as, related to, or different from the comparison of the calibrated levels with the levels as described in claim 1. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. 
	Claim 10 recites “at least three sensors” in line 3. Claim 9 recites “at least two pressure or force sensors” and lines 17-18. Are the at least two pressure or force sensors of claim 9 are included in the at least three sensors of claim 10? Are the at least three sensors of claim 10 different from the at least two pressure or force sensors of claim 9? Clarification is requested.
	Claim 11 recites “a combination of pressure sensors and electrogoniometric sensors” in lines 2-3. Claim 9 recites “at least two pressure or force sensors” and lines 17-18. Are the at least two pressure or force sensors of claim 9 are included in the combination of sensors of claim 11? Is the combination of sensors of claim 11 different from the at least two pressure or force sensors of claim 9? Clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-16 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process.
Step 2A - Prong 1: Claim 1 is drawn to an abstract idea in the form of (A) a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components and/or (B) a mathematical algorithm or equation. In particular, claim 1 recites the following limitations: 
[A1]: receiving at least one signal output from each one of the plurality of sensors of the sensor array, the signals being electrical signals indicative of measured muscle activity and soft tissue loading levels in the subject during the program of exercise; 

[B1]: comparing the muscle activity and soft tissue loading levels against calibrated muscle activity and soft tissue loading levels for the subject; 
[C1]: alerting the subject if the comparison of the muscle activity and soft tissue loading levels against calibrated muscle activity and soft tissue loading levels indicates that a threshold level of muscle activity and/or soft tissue loading is being exceeded; 
[D1]: and wherein the soft tissue loading levels are determined based on electrical signals received from the at least two pressure or force sensors indicative of displacement of muscle volume as a function of the flexion angle of the proximal joint; and
[E1]: determining whether a threshold level of muscle activity and/or soft tissue loading is being exceeded is based on the muscle activity and tissue loading levels exceeding one or more of a calibrated muscle activity and tissue loading levels for the subject. 
These elements [A1]-[E1] of claim 1 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed and/or describe a mathematical equation. For example, a skilled artisan is capable of receiving a printout of electrical signals from two force sensors and one joint angle sensor, plotting the force sensor signals in relationship to the joint angle signals, comparing the signals to a threshold, and alerting the patient if the threshold has been exceeded.  
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: 
[A2]: providing to a subject a garment including a sensor array comprising a plurality of sensors to be worn for measuring muscle activity and soft tissue loading levels, wherein the sensor array comprises at least two pressure or force sensors configured to measure muscle activity in a body segment of interest, wherein the at least two pressure or force sensors are positioned at two or more of anterior, medial, lateral or posterior skin surface of the body segment of interest, and at least one sensor configured to measure a joint angle of a joint proximal to the body segment of interest, wherein at least one sensor is configured to measure a flexion angle of the joint proximal to the body segment of interest; 
 [B2]: directing the subject to undertake a program of exercise while wearing said garment including said sensor array;
[C2]: a processing device.
The elements [A2]-[C2] do not integrate the exception into a practical application of the exception. 
The element [A2] does not integrate the exception into a practical application of the exception because the use of the garment including the sensor array is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements (see MPEP 2106.04(d); MPEP 2106.05(g)) and/or is generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.04(d); MPEP 2106.05(h)).
The element [B2] does not integrate the exception into a practical application of the exception because directing the subject to perform a program of exercise is generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.04(d); MPEP 2106.05(h)). 
The element [C2] does not integrate the exception into a practical application of the exception because the element [C2] amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.04(d) and MPEP 2106.05(f). 
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A2]: providing to a subject a garment including a sensor array comprising a plurality of sensors to be worn for measuring muscle activity and soft tissue loading levels, wherein the sensor array comprises at least two pressure or force sensors configured to measure muscle activity in a body segment of interest, wherein the at least two pressure or force sensors are positioned at two or more of anterior, medial, lateral or posterior skin surface of the body segment of interest, and at least one sensor configured to measure a joint angle of a joint proximal to the body segment of interest, wherein at least one sensor is configured to measure a flexion angle of the joint proximal to the body segment of interest; 
 [B2]: directing the subject to undertake a program of exercise while wearing said garment including said sensor array;
[C2]: a processing device.
In particular, simply reciting the element [A2] does not qualify as significantly more because the use of the garment including the sensor array is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements (see MPEP 2106.05(g)) and/or is generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Furthermore, such a medical device comprising a plurality electrodes for performing impedance measurements is well-understood, routine, and conventional, as is evidenced by US 2015/0057984 A1 (Nicoletti) which discloses the element in at least Fig. 1B and ¶¶ [0020]-[0022], [0036]. Nicoletti therefore indicates that the element [A2] is well-understood, routine, and conventional. 
Additionally, simply reciting the element [B2] does not qualify as significantly more because the element is generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Furthermore, the element [B2] is well-understood, routine, and conventional, as is evidenced by US 2015/0057984 A1 (Nicoletti) which discloses directing a subject to perform an exercise while wearing a sensing garment in at least ¶ [0016], [0022], [0028], [0030]. Nicoletti therefore indicates that the element [B2] is well-understood, routine, and conventional.
Additionally, simply reciting the element [C2] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Independent claims 9 and 13 recite mirrored machine and are not patent eligible for substantially similar reasons. 
Claims 2-8 depend from claim 1, and recite the same abstract idea as claim 1.  Claims 10-12 depend from claim 9, and recite the same abstract idea as claim 9. Claims 14-16 depend from claim 13, and recite the same abstract idea as claim 13. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process), and/or recite additional abstract ideas (e.g., claims 3-5 recite mathematical algorithms) except for the following limitations. 
Claims  2, 10, and 11 recite that the array comprises pressure sensors, which may be comprise resistive, capacitive or piezoelectric or tension sensors, and the array further comprises electrogoniometry sensors. These elements do not integrate the exception into a practical application and do not amount to significantly more than the exception because the elements amount to merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements (see MPEP 2106.05(g)) and/or are generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Additionally, the elements are well-understood, routine, and conventional, as is evidenced by ¶¶ [0020]-[0021], [0026], and [0036] of US 2015/0057984 A1 (Nicoletti) which discloses an electrical angle sensor and the tension sensors. 
Claim 8 recites providing an auditory, visual or tactile alert to the subject. This element does not integrate the exception into a practical application and does not amount to significantly more than the exception because it amounts to merely adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Additionally, the element is well-understood, routine, and conventional, as is evidenced by Col. 9, lines 17-34 of US 8,167,799 B2 (Ronchi) (cited by Applicant) which discloses the element.
Claims 12 and 15 recite that the garment is a compression garment. This element does not integrate the exception into a practical application and does not amount to significantly more than the exception because it is generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Additionally, the element is well-understood, routine, and conventional, as is evidenced by ¶ [0020] of US 2015/0057984 A1 (Nicoletti) which discloses the determination of compression in the back of the knee, thereby indicating that the garment is compressed at the back of the knee
Claim 14 recites that the processor and alert module is provided in a portable telecommunications device. This element does not integrate the exception into a practical application and does not amount to significantly more than the exception because it is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 8-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0057984 A1 (Nicoletti) in view of US 8,167,799 B2 (Ronchi) (cited by Applicant) and US 2014/0343461 A1 (Lin), and evidenced by US 2011/0208444 A1 (Solinsky) (cited by Applicant)
With regards to claims 1, 9, and 13, Nicoletti disclose a training aid, system, and method for monitoring and managing muscle activity and soft tissue loading (¶ [0016] disclose a smart garment/suit for detection of body kinematics and physical state, such as body pose and muscle activation), providing to a subject a garment including a sensor array comprising a plurality of sensors to be worn for measuring muscle activity and soft tissue loading levels (Figs. 1B and ¶¶ [0020]-[0022] depict a garment comprising a plurality of sensors 106 forming one or more meshes placed throughout the leg 101 to detect body (in this case, leg 101) pose and muscle activation, wherein the sensors comprise strain gauge nodes), directing the subject to undertake a program of exercise while wearing said garment including said sensor array (¶ [0016] discloses that the system acquires sensor data during any activity of interest; ¶ [0022] discloses the monitoring of walking, jogging, running; ¶ [0030] discloses an exercise; ¶ [0028]; The Examiner asserts that undertaking the activity of interest is necessarily done either by the subject directing themselves or by others directing them), receiving, by a processing device, at least one signal output from each of the plurality of sensors of the sensor array, the signals being electrical signals indicative of measured muscle activity and soft tissue loading levels in the subject during the program of exercise (¶ [0021] discloses that the plurality of sensors, in combination with the computer implemented process described below, yield data that provide a detailed description of the kinematic joint flexure in multiple axes and the character of actuation (e.g., flexing/extending/twisting) of the muscles that effect the joint; see ¶¶ [0023], [0028] with regards to the data processing of electrical signals using processors), generating calibrated muscle activity and soft tissue loading levels for the subject (¶ [0030] disclose an initial calibration provides a range of motion analysis to indicate the maximum strain to be experienced in normal movement); alerting, using an alert module, the subject if an injury is detected (¶¶ [0003], [0022], [0027] and Claim 9 disclose identifying injuries and providing haptic feedback based on the detected injuries), wherein the sensor array comprises at least two pressure or force sensors configured to measure muscle activity in a body segment of interest (¶ [0020] and Fig. 1B disclose strain gauge nodes 108 in the upper area of the knee to generate data related to elongation in circumferential direction with muscle expansion), wherein the at least two pressure or force sensors are positioned at two or more of anterior, medial, lateral or posterior skin surface of the body segment of interest (¶ [0021] discloses that the circumferential changes in muscle groups are sensed using compliant piezoelectric bands (strain sensors), wherein a band will necessarily be located along the anterior, medial, lateral, and posterior skin surface of the upper area of the knee), and at least one sensor configured to measure a joint angle of a joint proximal to the body segment of interest (¶ [0020] and Fig. 1B discloses strain gauge nodes 110 around the knee sense and generate related data for elongation in front and compression in the back of the knee during knee flex; see ¶ [0021]; ¶ [0036] discloses that a bend angle may be computed by integration of curvature over the knee region), wherein at least one sensor is configured to measure a flexion angle of the joint proximal to the body segment of interest (¶ [0021] discloses the determination of flexion; ¶ [0036] discloses the determination of a bend angle).

Although Nicoletti discloses alerting the subject if an injury is detected (¶¶ [0003], [0022], [0027] and Claim 9 disclose identifying injuries and providing haptic feedback based on the detected injuries), Nicoletti is silent with regards to comparing, by the processing device, the muscle activity and soft tissue loading levels against calibrated muscle activity and soft tissue loading levels for the subject; alerting the subject if the comparison of the muscle activity and soft tissue loading levels against calibrated muscle activity and soft tissue loading levels indicates that a threshold level of muscle activity and/or soft tissue loading is being exceeded and determining whether a threshold level of muscle activity and/or soft tissue loading is being exceeded is based on the muscle activity and tissue loading levels exceeding one or more of a calibrated muscle activity and tissue loading levels for the subject.
In the same field of endeavor of monitoring strain and/or load of a patient (Abstract of Ronchi), Ronchi teaches alerting  subject if a comparison indicates that a threshold level of muscle activity and/or soft tissue loading is being exceeded (Col. 9, lines 17-34, wherein a personalized risk threshold is a calibrated threshold level; See Col. 11, lines 19-29), wherein the determination is based on measured muscle activity and tissue loading exceeding one or more of the calibrated muscle activity and tissue loading for the subject (Col. 9, lines 17-34, wherein once the aggregate or accumulated score reaches the personalized risk threshold, biofeedback is triggered. Because the accumulated score increases over time, it may also exceed the personalized risk threshold and biofeedback is still triggered). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generation of an alert of Nicoletti to incorporate alerting the subject if the comparison indicates that a desirable level of muscle activity and/or soft tissue loading is being exceeded, and that the determination is based on measured muscle activity and tissue loading exceeding one or more of the calibrated muscle activity and tissue loading for the subject as taught by Ronchi. The motivation would have been to provide biofeedback so that the subject knows when they should adjust their position, posture, or exercise to avoid risk of injury (Col. 1, lines 46-59 of Ronchi). 

Although the above combination of Nicoletti and Ronchi disclose that various pose and muscle activation parameters may be determined from the muscle and joint data (¶¶ [0020], [0022], [0030]-[0031] of Nicoletti), the above combination is silent with regards to whether the soft tissue loading levels are determined based on electrical signals received from the at least two pressure or force sensors indicative of displacement of muscle volume as a function of the flexion angle of the proximal joint. 
In a related system for monitoring muscle expansion and contraction (¶ [0318] of Solinsky), Solinsky discloses that pressure sensor measurements of muscle expansion and contraction may be used to model forces acting on other parts of the body (¶ [0318] discloses pressure sensor measurements of the thighs, calves, and ankles may be used for modeling forces acting on the foot), thereby indicating muscle expansion and contraction correspond to forces. Therefore, the muscle activation measured by the strain sensors of Nicoletti are indicative of forces acting on other parts of the body, as evidenced by ¶ [0318] of Solinsky
In a system reasonably pertinent to the problem of monitoring joint loading (Abstract of Lin discloses determining ligament laxity), Lin discloses measuring calculating a functional relationship of force and angle based on a force signal and an angle signal, and a ligament laxity is measured based on the functional relationship of force and angle (¶¶ [0008]-[0010]). The Examiner states that “ligament laxity” is measurement of strain/load at a joint.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Nicoletti and Ronchi to incorporate the determination of a ligament laxity as taught by Lin, using the data from the strain sensors of Nicoletti, and arrive at the claimed invention. The motivation would have been to provide a more complete diagnostic analysis of the knee (¶ [0004] of Lin). 

With regards to claims 2, the above combination teaches or suggests that the at least two pressure or force sensors configured to measure muscle activity comprise resistive, capacitive or piezoelectric pressure or tension sensors (¶¶ [0021], [0026] of Nicoletti), and the at least one sensor configured to measure the joint angle is an electrogoniometry (EGM) sensor (¶¶ [0020], [0036] of Nicoletti discloses the strain gauge nodes 110 that generate data related to flexion and the generation of a bend angle; the Examiner asserts that the sensors involved in the determination of a bend angle are electro goniometers because they are electrical sensors for identifying an angle of a joint).

With regards to claim 6, the above combination teaches or suggests an initial step of calibrating muscle activity and soft tissue ligament loading levels for the subject by performing steps of directing the subject to perform a series of movements; for each movement measuring the muscle activity and soft tissue loading levels of the subject; and building a baseline profile for the subject against which muscle activity and soft tissue loading levels measured during the program of exercise will be compared (see the above 103 analysis regarding the combination of Nicoletti in view of Ronchi; see ¶¶ [0030], [0044] of Nicoletti; Col. 9, lines 17-34 and Col. 11, lines 19-29 of Ronchi).

With regards to claim 8, the above combination teaches or suggests the step of alerting the subject if the comparison of the muscle activity and soft tissue loading levels against calibrated muscle activity and soft tissue loading levels indicates that a threshold level of muscle activity and/or soft tissue loading levels is being exceeded includes providing an auditory, visual or tactile alert to the subject (¶¶ [0003], [0022], [0027] and Claim 9 of Nicoletti disclose identifying injuries and providing haptic feedback based on the detected injuries; also see Col. 9, lines 22-24 of Ronchi).

With regards to claim 10, the above combination teaches or suggests that the plurality of sensors for measuring muscle activity and soft tissue loading levels include at least three sensors, wherein the at least two pressure or force sensors configured to measure muscle activity comprise resistive, capacitive or piezoelectric pressure or tension sensors (¶¶ [0021], [0026] of Nicoletti), and the at least one sensor configured to measure the joint angle is an electrogoniometry (EGM) sensor (¶¶ [0020], [0036] of Nicoletti discloses the strain gauge nodes 110 that generate data related to flexion and the generation of a bend angle; the Examiner asserts that the sensors involved in the determination of a bend angle are electro goniometers because they are electrical sensors for identifying an angle of a joint).

With regards to claim 11, the above combination teaches or suggests that the plurality of sensors include a combination of pressure sensors and electrogoniometric sensors (¶¶ [0020], [0021], [0026], [0036] of Nicoletti discloses the strain gauge nodes 110 that generate data related to flexion and the generation of a bend angle; the Examiner asserts that the sensors involved in the determination of a bend angle are electro goniometers because they are electrical sensors for identifying an angle of a joint).

With regards to claim 12, the above combination teaches or suggests that the garment is a compression garment (¶ [0020] of Nicoletti discloses the determination of compression in the back of the knee, thereby indicating that the garment is compressed at the back of the knee). 

With regards to claim 15, the above combination teaches or suggests that the wearable sensor array is configured to be incorporated into a compression garment  (¶ [0020] of Nicoletti discloses the determination of compression in the back of the knee, thereby indicating that the garment is compressed at the back of the knee).

With regards to claim 16, the above combination teaches or suggests that the sensors are configured to be incorporated into textile or a garment  (¶ [0020] of Nicoletti discloses the sensors being incorporated into a garment).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoletti in view of Ronchi, and Lin, and evidenced by Solinsky, as applied to claim 2 above, and further in view of “Mechanisms of non-contact ACL injuries” (Yu) (cited by Applicant).
Regarding claim 3, the above combination teaches or suggests that the proximal joint is a knee and the joint angle is of the knee (Fig. 1B and ¶ [0020] of Nicoletti depict the joint being a knee), with at least two pressure or force sensors being positioned to measure pressure or force of quadriceps and hamstrings (Fig. 1B and ¶ [0020] of Nicoletti disclose strain gauge nodes 108 being at the upper area of the knee and measuring forces around the thigh, quadriceps, and hamstrings). However, the above combination is silent with regards to whether the method includes a step of determining anterior cruciate ligament forces (FACL) wherein an angle (θACL) of an anterior cruciate ligament (ACL) of a lower limb to the tibial plateau, is expressed as a function of the knee flexion angle θKF, θACL = f (θKF) and anterior cruciate ligament forces (FACL) are determined from an angle of the anterior cruciate ligament such that FACL = Fx-net / cos θACL, wherein Fx-net is a horizontal net force determined as a sum of horizontal force components of a patellar ligament, hamstrings, and external force, applied by a ground surface to the lower limb.
In a related system for monitoring forces acting on the knee, Yu teaches the angle (θACL) of an anterior cruciate ligament (ACL) of a lower limb to the tibial plateau, is expressed as a function of the knee flexion angle θKF, θACL = f (θKF)  (Page i48: Right Column: lines 27-32) and anterior cruciate ligament forces (FACL) are determined from an angle of the anterior cruciate ligament such that FACL = Fx-net / cos θACL, wherein Fx-net is a horizontal net force calculated as a sum of horizontal force components of a patellar ligament, hamstrings, and external force, applied by a ground surface to the lower limb (Page i48: Right Column: lines 32-37: wherein the anterior shear force is the sum of the net horizontal force components). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the above combination to incorporate the calculations of Yu. The motivation would have been to provide a mathematical formula for determining the load on the ACL ligament so that a more complete picture for diagnosis can be obtained.
	
Regarding claim 4, the above combination teaches or suggests that the proximal joint is a knee and the joint angle is of the knee (Fig. 1B and ¶ [0020] of Nicoletti depict the joint being a knee), with at least two pressure or force sensors being positioned to measure pressure or force of quadriceps and hamstrings (Fig. 1B and ¶ [0020] of Nicoletti disclose strain gauge nodes 108 being at the upper area of the knee and measuring forces around the thigh, quadriceps, and hamstrings). However, the above combination is silent with regards to whether the method includes the step of determining posterior cruciate ligament forces (F-PCL), wherein an angle (θPCL) of an posterior cruciate ligament (PCL) of a lower limb to the tibial plateau, is expressed as a function of the knee flexion angle θKF, θPCL = f (θKF) and anterior cruciate ligament forces (FPCL) are determined from an angle of the posterior cruciate ligament such that FPCL = (-1) Fx-net / cos θPCL, wherein Fx-net is a horizontal net force determined as a sum of horizontal force components of a patellar ligament, hamstrings, and external force, applied by a ground surface to the lower limb.
In a related system for monitoring forces acting on the ACL, Yu teaches the angle (θACL) of an anterior cruciate ligament (ACL) of a lower limb to the tibial plateau, is expressed as a function of the knee flexion angle θKF, θACL = f (θKF)  (Page i48: Right Column: lines 27-32) and anterior cruciate ligament forces (FACL) are determined from an angle of the anterior cruciate ligament such that FACL = Fx-net / cos θACL, wherein Fx-net is a horizontal net force determined as a sum of horizontal force components of a patellar ligament, hamstrings, and external force, applied by a ground surface to the lower limb (Page i48: Right Column: lines 32-37: wherein the anterior shear is the sum of the net horizontal force components). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the above combination to incorporate the calculations of Yu. The motivation would have been to provide a mathematical formula for determining the load on the ACL ligament so that a more complete picture for diagnosis can be obtained.
	In the related system for monitoring muscle activation, Toutoungi teaches that the PCL is oriented in a direction counter to the direction of the ACL (Fig. 1). Wherein Fx-net is oriented in one direction in relation to the ACL, the equation for the FPCL= Fx-net / cos θPCL would need to incorporate a negative sign to account for the flipped direction of Fx-net vector in relation to the orientation of the PCL. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculations of the above combination to account for the orientation of the PCL as taught by Toutoungi so that FPCL = (-1) Fx-net / cos θPCL. The motivation would have been to utilize the same F-x-net vector in both calculations so that the directionality of the derived forces is consistent. Additionally or alternative, the motivation would have been to provide a mathematical formula for determining the load on the PCL ligament so that a more complete picture for diagnosis can be obtained.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nicoletti in view of Ronchi, and Lin, and evidenced by Solinsky, as applied to claim 6 above, and further in view of “Cruciate ligament forces in the human knee during rehabilitation exercises” (Toutoungi) (cited by Applicant)
Regarding claim 17, the above combination is silent regarding the step of calibrating the muscle activity and soft tissue loading levels for the subject involves measuring a maximum voluntary contraction of a quadricep and a hamstring respectively corresponding to at least three different knee flexion angles.
	In the related system for monitoring muscle activation, Toutoungi teaches measuring a maximum voluntary contraction of a quadricep and a hamstring respectively corresponding to at least three different knee flexion angles (Page 178: Left Column: Section 2.2.1. Isometrics and isokinetics). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration process of Nicoletti in view of Ronchi of the above combination to incorporate measuring a maximum voluntary contraction of a quadricep and a hamstring respectively corresponding to at least three different knee flexion angles as taught by Toutoungi. The motivation would have been to provide a more detailed calibration process so as to improve the precision of the measured muscle activity and soft tissue loading levels.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nicoletti in view of Ronchi, and Lin, and evidenced by Solinsky, as applied to claim 13 above, and further in view of US 2012/0253234 A1 (Yang)
With regards to claim 14, Nicoletti further teaches that the generation of the body kinematics can be performed by one or more devices external to the garment (¶ [0058] of Nicoletti), but is silent with regards to whether the alert module and processor are provided in a portable telecommunications device.
In a related garment for analyzing gait, Yang discloses that sensor data may be sent to a smart phone for analysis, display, storage, or raise alarm (¶ [0040]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor and alert module of Nicoletti in the above combination to incorporate that it is implemented in a smart phone as taught by Yang. The motivation would have been to provide send data directly to common instruments in daily life (¶ [0007] of Yang) and increase the accessibility of the data from the garment. 


No Prior Art Rejection of Claim 5
	With regards to claim 5, the prior art does not teach or suggest “step of determining simultaneous contraction of agonist and antagonist muscles from a differential of muscle forces such that CC = FQ - FH, wherein FQ = quadriceps force and FH = hamstrings force as determined from sensed electrical signals” along with the other features of claim 5. The Examiner notes that the electrical signals recited in claim 5 are being interpreted to correspond to the “electrical signals received from the at least two pressure or force sensors” in lines 26-27 of claim 1. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792